IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RUFUS HAMPTON,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4360

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed October 7, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Rufus Hampton, pro se, Petitioner.

Sarah J. Rumph, General Counsel, and Mark Hiers, Assistant General Counsel, Florida
Commission on Offender Review, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.